          Case 5:20-cv-00550-HE Document 5 Filed 06/17/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) CHAD EASTMAN;                                 )
                                                  )
              Plaintiff,                          )
                                                  )
vs.                                               )          Case No. CIV-20-550-HE
                                                  )
(1) UNITED STATES FIRE INSURANCE                  )
    COMPANY;                                      )
(2) CRUM & FORSTER INSURANCE                      )
    GROUP;                                        )
(3) CRUM & FORSTER INSURANCE                      )
    GROUP;                                        )
(4) THE REDWOODS GROUP, INC.;                     )
(5) MARKETERS GENERAL INS,                        )
    AGENCY, INC.;                                 )
(6) CRUM & FORSTER INDEMNITY                      )
    COMPANY;                                      )
(7) FAIRFAX FINANCIAL HOLDINGS,                   )
    LIMITED;                                      )
(8) THE PROGRESSIVE COMPANY; and                  )
(9) PROGRESSIVE INSURANCE                         )
    COMPANY,                                      )
                                                  )
              Defendants.                         )

                                        ANSWER

       Defendant, United States Fire Insurance Company (“Defendant”), by counsel, and

as its Answer to Plaintiff’s Petition filed in Beckham County, State of Oklahoma, generally

denies each and every allegation in the Petition unless specifically admitted herein, and for

further response states as follows:




                                         Page 1 of 5
            Case 5:20-cv-00550-HE Document 5 Filed 06/17/20 Page 2 of 5



       Defendant admits that on or about June 2, 2015, a policy of insurance was in place

issued by Defendant to Kilhoffer Propane, Inc., and that such policy included uninsured

motorist coverage. Defendant avers that the terms of the policy speak for themselves.

       Defendant denies that: “Crum and Forster is part of Fairfax Financial Holding

Limited, and is comprised of United States Fire Insurance Company, Crum & Forster

Insurance Company, and Crum and Forster Indemnity Company.

       Defendant denies that: “The Policy was sold, marketed, or administered through the

Redlands Group and/or Marketers General Insurance, Inc.”

       Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the remainder of the allegations contained in the Petition.

       Defendant denies Plaintiff’s prayer for relief, and requests that judgment be entered

in Defendant’s favor and that Plaintiff takes nothing.

                              AFFIRMATIVE DEFENSES

       1.     Failure to state a claim for which relief can be granted and/or Plaintiff cannot

adduce sufficient evidence to prove a claim upon which relief may be granted.

       2.     Defendant did not breach the insurance contract.

       3.     Plaintiff may have been negligent and said negligence, if any, may have been

the sole cause of the underlying accident and any injuries.

       4.     Comparative negligence.

       5.     Any loss sustained by Plaintiff may have been caused or contributed to by

the acts or omissions of others.



                                         Page 2 of 5
             Case 5:20-cv-00550-HE Document 5 Filed 06/17/20 Page 3 of 5



       6.      Evidence of Plaintiff’s medical expenses, if any, is strictly limited by

application of 12 O.S. Section 3009.1.

       7.      Some or all of Plaintiff’s alleged medical conditions may have pre-existed

the subject accident.

       8.      Some or all of Plaintiff’s medical treatment and related expenses may have

been unreasonable, unnecessary and/or not directly caused or contributed to by the subject

accident.

       9.      Estoppel of denial of terms of policy and/or acceptance and/or ratification of

the policy.

       10.     Plaintiff’s claims, or some of them, are barred by the statute of limitations.

       11.     Failure of condition precedent to coverage (including but not necessarily

limited to lack of compliance with provision policy titled “Duties In The Event Of

Accident, Claim, Suit Or Loss”).

       WHEREFORE, having fully Answered, this defendant respectfully prays that

Plaintiff takes nothing by way of his Petition and that judgment be entered for this

defendant together with its costs, fees and expenses of this action with such other relief as

the Court deems just and proper.

       Dated this 17th day of June, 2020.




                                          Page 3 of 5
Case 5:20-cv-00550-HE Document 5 Filed 06/17/20 Page 4 of 5



                                  Respectfully submitted,


                                   s/ John C. Lennon
                                  Peter L. Wheeler
                                  Oklahoma Bar No. 12929
                                  John C. Lennon
                                  Oklahoma Bar No. 30149
                                  PIERCE COUCH HENDRICKSON
                                   BAYSINGER & GREEN, L.L.P.
                                  1109 North Francis Avenue
                                  Oklahoma City, Oklahoma 73106
                                  (405) 235-1611 (t)
                                  (405) 235-2904 (f)
                                  pwheeler@piercecouch.com
                                  jlennon@piercecouch.com
                                  Attorneys for Defendant USFIC




                         Page 4 of 5
          Case 5:20-cv-00550-HE Document 5 Filed 06/17/20 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June, 2020, I electronically transmitted the
above and foregoing document to the Clerk of Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

        Mark Shores
        Post Office Box 2955
        Oklahoma City, OK 73101
        Attorney for Plaintiff



                                           s/ John C. Lennon
                                          John C. Lennon




                                        Page 5 of 5
